Citation Nr: 1735878	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-06 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, wherein the RO awarded service connection for PTSD and assigned an initial evaluation of 30 percent, effective from October 19, 2010.  The Veteran disagreed with the assigned rating and perfected an appeal to the Board.  

In a July 2016 decision, the Board, among other things, increased from 30 to 50 percent the Veteran's PTSD disability rating.  (In an August 2016 rating decision, the RO assigned an effective date of October 19, 2010, for the grant of that 50 percent rating.)  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Veteran's then representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision insofar as it had denied a rating in excess of 50 percent for the Veteran's PTSD, which motion was granted that same month.  The basis for the Joint Motion was the Board's failure to provide an adequate statement of reasons or bases for why the evidence of record did not support the assignment of a 70 percent rating.

The Board notes that also remanded by the Board in July 2016 were the issues of entitlement to service connection for right and left lower extremity disorders; entitlement to a rating in excess of 30 percent for coronary artery disease; and entitlement to a total disability evaluation based on individual unemployability (TDIU).  A review of the record reveals that the AOJ is in the process of undertaking the additional development ordered by the Board in its remand action.  As the AOJ had not yet readjudicated those issues, they are not currently before the Board.

FINDING OF FACT

Since October 19, 2010, the Veteran's service-connected PTSD has been manifested by symptoms that more nearly approximated occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been more nearly approximated.
CONCLUSION OF LAW

Since October 19, 2010, the criteria for an initial 70 percent disability rating, but no higher, for service-connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Concerning the issue of entitlement to a higher initial rating for the Veteran's PTSD, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim of service connection for PTSD was granted in August 2011, and he was assigned a disability rating and an effective date in that decision.  As the increased rating matter currently before the Board stem from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matter decided herein.  The relevant evidence obtained and associated with the Veteran's paperless claims files includes the Veteran's VA examination reports, VA treatment records, private medical records, and lay statements.  The Board finds that the VA examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the severity of the Veteran's service-connected PTSD in the context of the pertinent regulations during the relevant time period.  Accordingly, the Board has properly assisted the Veteran.  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

With respect to the Veteran's PTSD evaluation, under the general criteria for rating mental disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9400 (2016).  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally in this regard, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As noted above, in its July 2016 decision, the Board increased the Veteran's PTSD rating from 30 to 50 percent, which rating was made effective October 19, 2010, the effective date of the Veteran's award of service connection for PTSD.  In its July 2016 action, the Board engaged in a lengthy discussion of the evidence of record.  In the interest of brevity, the Board will not repeat that discussion herein, but will summarize salient information below, focusing on the evidence that the parties agreed in their Joint Motion was not adequately considered by the Board and incorporating by reference the more detailed discussion of the evidence of record.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (citing Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006)), vacated on other grounds by Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015) ("when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion").  Specifically, in finding that the Board failed to provide an adequate statement of reasons or bases for its finding that a rating in excess of 50 percent was not warranted, the parties pointed to an August 2010 VA treatment record reflecting that the Veteran "has had plans" of suicide.  The parties also took issue with the Board's reliance on the fact that although the Veteran has demonstrated suicidal ideation, he had consistently denied intent or plan, pointing out that the rating criteria indicates only suicidal ideation and does not require intent or plan.

At the outset, the Board notes that since filing his claim for service connection in October 2010, the Veteran has reported his PTSD symptoms to include: social isolation; intrusive thoughts; nightmares; sleep difficulty; emotional distress and numbing; difficulty concentrating; hypervigilance; an exaggerated startle response; panic attacks; increased irritability; suicidal thoughts; and panic attacks.  During the relevant time period, the Veteran has been assigned GAF (Global Assessment of Functioning) scores ranging from 46 to 65.  Overall, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, this symptomatology and its effect on the Veteran's social and occupational functioning reflects a serious/severe disability that more nearly approximate the criteria for a 70 percent rating.  

In this regard, the Board acknowledges that in evaluating the severity of the Veteran's PTSD, "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  However, as explained by the United States Court of Appeals for the Federal Circuit (Federal Circuit), the determination of whether a 70 percent disability rating is warranted under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under the general criteria for rating mental disorders.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir.2013).  Section 4.130 requires "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas[;]" thus, it "requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Id.; see 38 C.F.R. § 4.130, DC 9411.  Accordingly, "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment."  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

Overall, the Board finds that the evidence suggests that the Veteran's PTSD does result in deficiencies in most areas.  Specifically, with regard to work, the report of a September psychology consultation notes that the Veteran had retired 13 years prior.  However, during a July 2011 VA examination, the Veteran reported past arguments with his boss, which resulted in him getting passed over for promotions and raises.  He also indicated missing work due to anxiety and stated his belief that his anxiety impacted job performance to a certain extent.  As to family relationships, the Veteran has reported that his marital relationship is impacted by his PTSD.  For example, during the September 2010 VA psychology evaluation, the Veteran stated that his relationship with his wife could be better, noting that he didn't feel as close to her as he should.  He also reported having few friends.  During the July 2011 VA examination, he stated that his relationships with his daughters was pretty good to excellent, but noted that he had missed certain events for his children because of his panic attacks.  

The evidence also shows that his PTSD also affects his mood, as the Veteran has been observed at various to have a depressed or withdrawn mood, and psychological testing conducted at the time of the July 2011 VA examination revealed that the Veteran's depressive symptoms were in the severe range.  Further, although the Veteran's thought process was often described as coherent and logical and his judgement fair or sound, the Veteran has endorsed suicidal ideation.  In August 2010, the Veteran stated that he had plans for suicide, but could not do that to his family.  In November 2010, the Veteran reported to a VA clinician that he had had thoughts of suicide on and off for year, but denied plan and intent.  In July 2011, the Veteran endorsed having thoughts of dying, and at the time of a July 2012 VA examination, he reported fleeting thoughts of self-harm and suicide.  The report of an August 2013 VA examination also notes past thoughts of suicide, as recent as the month prior, and thoughts of suicide were also recorded in 2014 VA treatment notes.

In this regard, the Board notes that the Court, in Bankhead, supra, stated that "the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Id. at 20.  Further, the Veteran has been assigned GAF scores ranging from 45 to 65, which represents impairment of psychological, social and occupational functioning from serious to mild in degree, with a score of 45 reflecting major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

Accordingly, although the Veteran has endorsed only a few symptoms either specifically contemplated by, or sufficiently akin to the severe symptoms set forth in, the 70 percent rating criteria, the Board points out that it need not be demonstrated that the disability picture rises to the precise level contemplated by the criteria for a 70 percent rating.  Rather, it need only be shown that the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  The Board finds that a more near approximation has been demonstrated in this case and thus will appropriately assign a 70 percent rating from the effective date of the Veteran's award of service connection for PTSD.  

The Board has also considered whether the symptoms of and impairment caused by the Veteran's PTSD have more nearly approximated total social and occupational impairment during the relevant time period, such that a 100 percent schedular evaluation is warranted, but finds that they have not.  Although, as discussed in the Board's July 2016 action, the evidence of record suggests that the Veteran's PTSD may contribute to unemployability, it has not been demonstrated that the Veteran's PTSD alone causes symptoms or impairment that more nearly approximates total occupational impairment.  Further, the evidence does not suggest that the social impairment more nearly approximates total.  Although the Veteran has few friends, he has maintained a relationship with his wife and children.  Thus, the evidence does  not more nearly approximate total occupational and social impairment and the evidence is not approximately evenly balanced on this question.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for service-connected PTSD is granted as of October 19, 2010, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


